Citation Nr: 1424956	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  07-18 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel







INTRODUCTION

The Veteran served on active duty from July 1977 to October 1977 and from January 2003 to September 2003.  He also served with the Army National Guard before and after these periods of active duty, presumably with periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) until his discharge from the U.S. Army Reserve and National Guard in August 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran has since moved to Iowa, but the Appeals Management Center (AMC) in Washington, D.C., has handled this appeal since his move.  Subsequently, the Board remanded this matter for additional development in December 2008, March 2011, and December 2012.  

A video conference Board hearing was scheduled for April 2008; however, the Veteran failed to appear for this hearing and provided no explanation for his absence.  Therefore, his hearing request was deemed withdrawn.  See 38 C.F.R. § 20.704 (2013).  

The Board notes that a previous claim for service connection for anxiety and nervousness was denied in an April 2004 rating decision, which the Veteran never appealed.  An acquired psychiatric disorder other than PTSD was deemed reopened in the Board's March 2011 decision and remand when it recharacterized a claim for service connection for PTSD as a claim for service connection for an acquired psychiatric disorder, to include PTSD.  This was done in accord with Clemons v. Shinseki, 23 Vet. App. 1 (2009), as VA must consider alternative psychiatric disorders within the scope of an initial claim of service connection for a specific psychiatric disorder.  However, in this decision, because of the development of the medical evidence, the Board will again bifurcate these issues and address the merits of the claim for PTSD while remanding the claim for an acquired psychiatric disorder other than PTSD.  Thus, the Board amended the issues on appeal as reflected on the title page.  

In June 2012 and February 2014 correspondence, the Board informed the Veteran that two veterans' service organizations-the Tennessee Department of Veterans Affairs and the Iowa Department of Veterans Affairs-had been involved with this appeal, but that only one organization (or attorney or agent) could represent him, that clarification was needed as to representation, and that without such clarification it would be assumed that he had chosen to represent himself.  The Veteran never responded to either letter.  While there is some indication in the claims file that the Veteran wanted the Iowa Department of Veterans Affairs to represent him in this matter, the Board notes that after two written requests there is still no signed VA Form 21-22 in favor of the Iowa representative in the paper or electronic claims files.  Accordingly, the Board finds that the Veteran has chosen to represent himself on a pro se basis.  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran, if further action is required on his part.  


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran currently has a PTSD diagnosis in accordance with VA regulations.  

2.  The Veteran is service connected for dysesthesia of the right upper extremity, with a 30 percent disability rating; for degenerative joint disease of the lumbar spine, with a 20 percent disability rating; for dysesthesia of the left upper extremity, with a 20 percent disability rating; degenerative joint disease of the cervical spine, with a 10 percent disability rating; for right sciatica, with a 10 percent disability rating; for radiculopathy of the left lower extremity, with a 10 percent disability rating; and for radiculopathy of the right lower extremity, with a 10 percent disability rating.  His combined evaluation totals 80 percent for the entire period of this appeal.  

3.  The Veteran's overall combined disability rating with two or more service-connected disabilities is 80 percent, effective August 12, 2005, with at least one disability rated at 40 percent or more and the combined rating at 70 percent or more because these seven disabilities can be considered as resulting from a common etiology or affecting a single body system (orthopedic).  Therefore, the Veteran meets the schedular criteria for a TDIU.  

4.  The evidence is at least in equipoise regarding whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation during the entire appeal period.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.125 (2013).  

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been fulfilled by information provided to the Veteran in letters from the RO dated in September 2005, December 2005, March 2006, October 2009, and July 2011.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  Thereafter, the claims were adjudicated in an April 2013 supplemental statement of the case.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); and Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to disability ratings and effective dates was provided the Veteran in the correspondence dated in March 2006, October 2009, and July 2011.  

Considering the determination reached in this decision the Board is satisfied that adequate development has taken place and that there is a sound evidentiary basis for resolution of the TDIU claim without detriment to the due process rights of the Veteran.  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board  finds that the notice requirements pertinent to the issues on appeal have been met.  

As for the duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  Service treatment records, service personnel records, and VA treatment records relevant to the Veteran's PTSD claim have been requested or obtained and the Veteran was provided with VA examinations and medical opinions.  In this regard, the Board finds that service treatment records from his first period of active duty, service personnel records from his second period of active duty, and clarifying VA examinations and medical opinions regarding the issue of PTSD were obtained.  Therefore, the Board finds that there has been substantial compliance with its previous remand directives in regard to the development of this claim.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board finds that the available medical and lay evidence is sufficient for an adequate determination of the Veteran's PTSD service connection claim.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with this claim would not cause any prejudice to the Veteran.  

Service Connection - Laws and Regulations 

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  

VA regulations provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including a psychosis, become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  A psychosis is a chronic disease.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a chronic disease in service or continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

Generally, in order to prevail on the issue of service connection on the merits, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The United States Court of Appeals for the Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Entitlement to service connection for PTSD also requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Id.  

Where, however, VA determines that the veteran did not engage in combat with the enemy and was not a POW, or the claimed stressor is not related to combat or POW experiences, the veteran's lay statements, by themselves, generally will be insufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other credible evidence corroborating the stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  Such corroborating evidence cannot consist solely of after-the-fact medical evidence containing an opinion as to a causal relationship between PTSD and service.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  

However, regulations revised as of July 2010 no longer require the verification of an in-service stressor if the veteran was in a location involving "fear of hostile military or terrorist activity."  Such a location can be evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  Lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that: (1) a VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the veteran's service; and (3) the veteran's symptoms are related to the claimed stressor.  Id.  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

PTSD

The Veteran seeks service connection for PTSD.  In his written submissions, he contends that he developed PTSD as a result of his service in Kuwait and Iraq during his second period of active duty.  

His DD Form 214 reveals that the Veteran was a petroleum supply specialist during his active service in 2003 and that he was stationed in Kuwait and Iraq from February 2003 to July 2003.  There is no indication from his decorations and medals that the Veteran ever participated in combat while in the Southwest Asia theater of operations.  

Service treatment records do not reveal any complaints of, or treatment for, PTSD during either period of active duty.  A December 2002 National Guard treatment record revealed a past medical history of chronic back pain with anxiety.  It was indicated that the Veteran had been prescribed Valium and Loritab for anxiety and chronic back pain, but that the Veteran had not taken such medication for a while because he lacked insurance.  

A July 2003 service chronic care flowsheet indicated that the Veteran had been psychiatrically screened and cleared to use Mefloquine, an anti-malarial drug, at the end of his duty in Southwest Asia.  This record also indicated that the Veteran had been prescribed Lortab and Valium for lower back pain and degenerative disc disease in his lower back.  

In his July 2003 report of medical history, the Veteran indicated that he took Valium and Loritab, but also denied sleeping troubles, nervous trouble of any sort, depression or excessive worry, or treatment for any mental condition.  On his post-deployment medical assessments dated in July 2003 and August 2003, the Veteran denied nervous trouble of any sort, anxiety, depression or excessive worry, and nightmares, but did acknowledge frequent trouble sleeping.  

In signed statements dated in October 2003 and December 2003, before the Veteran filed this claim for PTSD in November 2005, he contended that he had sleeping difficulties, was nervous all the time, and did not like people coming around even if he knew them.  He stated that he liked to stay at home by himself.  

In his PTSD questionnaire and other written submissions, the Veteran contended his PTSD was due to two principal stressors.  The first stressor involved his contention that he was exposed to combat while in Iraq, such as viewing dead and decaying bodies on fuel delivery drives into Baghdad, including dogs chewing or eating human flesh.  His second stressor involved the contention that he was separated from his unit in Iraq for 12 days as they moved out after he had reported for sick call and held overnight.  During that time period he saw Iraqi civilians and American soldiers die whom he tried to help.  An April 2007 memorandum contains the RO's formal finding of a lack of information to corroborate stressors associated with the Veteran's PTSD claim.  However, in correspondence received in May 2010, the Veteran's platoon sergeant wrote that in mid-April 2003 the Veteran awoke with both arms numb and was sent on sick call.  But while the Veteran was on sick call, the company got orders to move.  The sergeant noted the Veteran was separated from his unit for 12 days.  

Post-service, February 2005 VA medical records noted the Veteran's admission for alcohol treatment after a drunken driving charge.  Upon admission, he was diagnosed with substance induced mood disorder and alcohol abuse.  An Axis II diagnosis reflected schizoid traits.  The following day he was diagnosed with alcohol dependence and withdrawal and a depressive disorder not otherwise specified, but not PTSD.  

A subsequent February 2005 VA medical record noted that the Veteran had just been released from the detoxification unit after a drunken driving arrest and wanted a treatment program.  He denied psychiatric issues.  

An April 2005 VA medication follow-up noted symptoms of worry and that the Veteran appeared more anxious than depressed.  

An August 2005 VA treatment record indicated that the Veteran was being treated for alcohol abuse and reported feeling very depressed and anxious.  It was noted that while in Iraq he had been exposed to indirect fire, dead bodies, and dogs chewing on heads.  The Veteran stated that he had nightmares every night and thought about this daily.  He reported hypervigilance, isolation, and irritability.  After a mental status evaluation, diagnoses included: alcohol dependence in partial remission, anxiety disorder not otherwise specified, and rule out PTSD.  

An October 2005 VA medical record noted a mental evaluation by a VA social worker who diagnosed PTSD and alcohol dependence.  This report noted such PTSD symptoms as daily intrusive memories of the war and "weird" dreams.  However, the social worker noted that the Veteran did not avoid reminders of the war and could talk about it several hours a day.  Self-isolation and nervousness around people were also noted.  This report noted the Veteran's two principal stressors: viewing dead bodies, including dogs eating human bodies, and separation from his unit for 12 days.  It was noted that the Veteran could not undertake mental health treatment for PTSD and depression unless he could maintain sobriety for at least three months.  

A December 2005 VA medical record by a VA psychologist indicated that the Veteran's testing was consistent with moderate depression and a PTSD diagnosis.  However, any PTSD diagnosis was not related to stressors and he was not admitted to a PTSD treatment progam at VA at that time because he continued to abuse alcohol and had not been sober for at least 90 days.  

January 2006 and July 2006 VA medical records noted that the Veteran had an anxiety disorder with PTSD features and alcohol addiction.  As he had been sober for more than 6 months, the chief of the mental health clinic stated in July 2006 that the Veteran would be referred again for PTSD treatment.  

In February 2007 and March 2007 a VA clinical psychologist and a VA staff psychiatrist listed a diagnosis of PTSD, but neither discussed whether their diagnosis was based on an in-service stressor.  

VA treatment records in 2007 show the Veteran's participation in a 12-step facilitation group program related to addiction treatment.  A clinical psychologist noted a diagnosis of alcohol dependence and PTSD in March 2007, but there is no reference to any verified or unverified stressors.  An addiction therapist subsequently diagnosed alcohol dependency and rule out mood disorder and pain disorder.  There was no PTSD diagnosis.  

A July 2007 VA psychology medication management note indicated that the Veteran had a long history of alcoholism which had prevented more intense involvement in this program.  The Veteran reported continued significant anxiety and depression with poor sleep and frequent nightmares.  He remained tense, irritable, and hypervigilant.  He also reported a depressed mood with vague suicidal ideation, anhedonia, and severe social isolation.  After a mental status evaluation, he was diagnosed with PTSD and alcohol dependence in remission.  The VA staff physician made no reference to any claimed PTSD stressors.  

A March 2008 VA medical record noted that a VA psychiatrist diagnosed the Veteran with a moderate major depressive disorder; anxiety disorder to rule out PTSD; alcohol and nicotine dependence; and a history of benzodiazepine dependence.  The mental status evaluation made no reference to the Veteran's service in Iraq or to his claimed in-service stressors.  

The Veteran underwent a VA mental examination in May 2011 by a clinical psychologist.  The examiner noted that while there were no indications of malingering or symptom exaggeration, the Veteran was somewhat circumspect or cryptic regarding items of personal history, such as details of previous psychiatric treatment or his motivations for relocating from Tennessee to Iowa.  The Veteran reported physical abuse by his father as a child and expulsion from high school for fighting.  He told the examiner that he had been married and divorced four times, had no children, and now lived alone in an apartment but had several girlfriends.  The Veteran told the examiner that his unit, the 730th Quartermaster Company, was initially stationed in Kuwait but was one of the first units into Baghdad after the invasion of Iraq in 2003.  The VA examiner noted that the Veteran first received psychiatric care at a VA Medical Center in February 2005. 

It was noted that the Veteran complained of sleeping difficulties and "weird" dreams, but the VA examiner noted that the deceased people in his dreams did not include civilians or comrades from his military service.  He also complained of infrequent anxiety attacks and agoraphobic symptoms.  The Veteran told the examiner that his primary PTSD stressor was exposure to decaying bodies of Iraqi citizens he saw while driving along fuel supply routes in Iraq.  The Veteran expressed revulsion, but he did not describe being horrified or helpless or experiencing dread due to these exposures.  Symptoms included occasional intrusive thoughts about those experiences, irritability, and difficulty concentrating.  However, the VA examiner noted no hyperarousal or avoidance symptoms and few nightmares.  An additional stressor was being separated from his company for 12 days when his unit relocated without him after he had reported for sick call and been kept overnight for observation.  It was during his subsequent search for his company that the Veteran reported exposure to Iraqi civilians, including children, at various field medical stations.  

The VA examiner noted that these stressors did not involve threat of death or serious injury to the Veteran, but to civilians.  The VA examiner thought that the Veteran's description of his reaction to these events did not meet the criteria to be considered traumatic events capable of or engendering PTSD symptoms.  The Veteran reported very mild re-experiencing symptoms.  The examiner noted that it was not clear that the Veteran's irritability was caused or aggravated by his service because of a long history of irritability, including fighting in high school.  He denied hypervigilance in public places.  The VA examiner thought that the Veteran's report of PTSD symptoms was fairly marginal and insufficient to meet the diagnostic criteria.  There was no diagnosis of PTSD.  

VA treatment records dated in January 2012, February 2012 and March 2012 noted that the Veteran had been hospitalized in January 2012 following a suicide attempt following breakup with a girlfriend and that he had subsequently spent a month and a half at a VA domiciliary where he was diagnosed with depression and PTSD.  A February 2012 PTSD clinic record indicated that the Veteran did not feel that he could pursue treatment pertaining to PTSD at that time due to pending legal issues.  

VA treatment records dated in June 2012, July 2012 and August 2012 revealed admission to the Substance Use Disorder (SUD) program at a VA mental health facility in Iowa for alcohol dependence after time in jail for a drunken driving charge.  The discharge summary noted an Axis I diagnosis of alcohol dependency and a major depressive disorder.  An August 2012 mental health discharge note failed to mention PTSD in a list of active medical problems.  

VA psychiatric clinic records dated in September 2012, November 2012 and January 2013 show a diagnosis of depression and alcohol-related problems, but not PTSD.  

The Veteran underwent a VA mental examination in April 2013 by a VA psychologist.  After interviewing the Veteran, reviewing the claims folder and electronic VA treatment records, and a mental status evaluation, he found that the Veteran's symptoms did not meet the diagnostic criteria for PTSD, but diagnosed depression not otherwise specified and alcohol dependency in partial remission.  The examiner noted that the Veteran's clinical presentation was relatively unchanged from the prior VA examination, except for the discontinued use of alcohol in June 2012.  

Regarding the stressor of what the Veteran characterized as exposure to combat, such as viewing decaying bodies while driving fuel into Baghdad, seeing wild dogs tearing at the flesh of dead combatants and seeing a dog carrying a human head, the April 2013 VA examiner stated this stressor was adequate to support a PTSD diagnosis, but that the Veteran did not endorse feeling fearful for his life, horrified, or helpless in response.  The VA examiner stated further that, even if it was accepted that the Veteran was exposed to traumatic events in Iraq, he continued to have too few symptoms to meet the diagnostic criteria of PTSD.  

Regarding the stressor of being separated from his unit in Iraq for 12 days, the Veteran described this as a stressful and frustrating time but denied feeling fear for his life, horrified, or helpless.  Thus, the VA examiner felt this claimed stressor was not adequate to support any PTSD diagnosis.  

While symptomatology listed in this examination report included depressed mood, anxiety, and chronic sleep impairment, the VA examiner explained that the Veteran had not really had a PTSD diagnosis related to service since he began treatment at VA in Iowa in 2008.  While there was a diagnosis of PTSD in 2005, the VA examiner stated that the Veteran did not report any treatment for PTSD and that VA treatment records showed a focus on alcohol abuse, related depression, and suicide attempts.  

Based upon the evidence of record, the Board finds that service connection for PTSD is not warranted.  Initially, the Board notes that even though the April 2013 VA examiner found that one of the Veteran's two claimed in-service stressors was adequate to support a diagnosis of PTSD, this VA psychologist also found that a diagnosis of PTSD was not warranted in the Veteran's case.  

The Board finds that the most complete assessment of the Veteran's PTSD complaint was made in the April 2013 VA examination.  The VA examiner did not diagnose the Veteran with PTSD.  The April 2013 VA examiner specifically examined the Veteran for PTSD under DSM-IV criteria, but found that he did not meet the criteria for a PTSD diagnosis.  (The diagnostic criteria for mental disorders set forth in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) have been adopted by VA.  38 C.F.R. § 4.125.)  

Though some earlier VA clinical records show that the Veteran had been diagnosed with PTSD, the Board notes that the October 2005 diagnosis was made by a social worker and not a psychologist or psychiatrist and that the other diagnoses of PTSD associated with the claims file do not show a diagnosis of PTSD based on an explained link between current symptomatology and in-service stressors or fear of hostile action.  See 38 C.F.R. §§ 3.304(f); 4.125.  

Therefore, the Veteran currently does not have a diagnosis of PTSD under the meaning of VA regulations.  Thus, even were the Board to find that the Veteran participated in combat while stationed in Iraq or note that a VA examiner found an in-service stressor was related to fear of hostile military or terrorist activity, neither of which is true in this case, it still could not grant service connection for PTSD because there is no current medical diagnosis of PTSD under the standards of the DSM-IV.  

The Board notes that the VA examination reports in May 2011 and April 2013 are the only evaluations of record conducted in accordance with DSM-IV that provided a medical opinion with regards to PTSD.  Overall, the Board finds that the preponderance of the competent medical evidence of record does not indicate that the Veteran has a current DSM-IV diagnosis of PTSD to warrant service connection in this case.  Simply put, in the absence of a present PTSD disability, a grant of service connection for PTSD is clearly not supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (noting grant of service connection requires claimant have a current existing disability).  Thus, the Board need not reach the question of whether any of the Veteran's claimed in-service stressors have been corroborated, or are related to combat, or to the fear of hostile military or terrorist activity.  

In addition to the medical evidence, the Board also has considered the Veteran's statements that he has PTSD related to his military service.  In this regard, the Board finds the Veteran's statements as to current symptomatology and to his two in-service stressors competent and credible.  However, these statements are not persuasive as no medical examination has found a diagnosis of PTSD in conformity with DSM-IV criteria.  

A veteran's lay statements may be competent to support a claim for service connection where the events or the presence of disability or symptoms of a disability are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  However, PTSD is not a disability subject to lay opinions as to diagnosis and etiology.  While some symptoms of PTSD, such as sleep impairment, may be reported by a layperson, the diagnosis and etiology of the disorder require medical training.  The Veteran does not have the medical expertise to diagnose himself with PTSD, nor does he have the medical expertise to provide an opinion regarding its etiology.  Thus, the Veteran's lay assertions as to the etiology of any claimed PTSD are not competent or sufficient in this instance.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Given the medical evidence against the claim, for the Board to conclude that the Veteran has PTSD as a result of his military service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102 (2009); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

The Board notes that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In reaching this conclusion regarding the Veteran's claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  Because the evidence here is not in equipoise, and, in fact, the absence of evidence to support the claim suggests that the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not applicable.  See Gilbert, 1 Vet. App. at 55-57.  As there is simply no basis upon which to grant the Veteran's psychiatric claim, the appeal is denied.  

TDIU

In this appeal, the Veteran claims entitlement to a TDIU.  He contends in his August 2005 claim for a TDIU that he was out of work because of increased pain in his service-connected back and lower extremities.  

All veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  Total disability will be considered to exist when there is presented any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  

If the schedular rating is less than total, a total disability evaluation can be based on individual unemployability if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16.  

Where a veteran meets the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a), the only remaining question is whether the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  38 C.F.R. § 4.17.  

If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.  

In this case, the Veteran is currently service connected for dysesthesia of the right upper extremity, with a 30 percent disability rating; for degenerative joint disease of the lumbar spine, with a 20 percent disability rating; for dysesthesia of the left upper extremity, with a 20 percent disability rating; for degenerative joint disease of the cervical spine, with a 10 percent disability rating; for right sciatica, with a 10 percent disability rating; for radiculopathy of the left lower extremity, with a 10 percent disability rating; and for radiculopathy of the right lower extremity, with a 10 percent disability rating.  His combined disability rating totals 80 percent for the entire period of the appeal and, in fact, since August 12, 2005.  

Because the Veteran's service-connected disorders all arguably result from a common etiology, as the RO found, or affect a single body system (orthopedic), the Board may find that he thus has one disability rated at least 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  Thus, the Veteran meets the scheduler criteria for a TDIU.  The only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  38 C.F.R. § 4.17.  

The record reflects that the Veteran is nearly 55 years old, has a high school education, was formerly employed in manual labor type jobs, and has not worked full-time since approximately 2005.  According to a July 2012 VA treatment record, the Veteran's nonservice-connected disorders included: alcoholism; psychiatric disorders; hepatitis C; multiple open wounds; a knee disorder; erectile dysfunction; pneumonia; urinary symptoms; and anxiolytic dependence.  

According to a February 2005 VA medical record tracking the Veteran's inpatient detoxification treatment, it was noted that the Veteran was unemployed but had worked as a truck driver until he lost his job as the result of a driving under the influence charge.  

As a result of a September 2005 VA orthopedic examination, the VA examiner opined that it would be difficult for the Veteran to function in his normal occupational environment as a truck driver due to his service-connected chronic neck and low back pain and radiculopathy of his lower and upper extremities.  The VA nurse practitioner stated that the Veteran was unable to do activities that required prolonged sitting, standing, or walking as well as repetitive bending, and twisting or rotation of the cervical and lumbar spine.  His use of Lortab also did not allow him to drive commercially as such could impair mental and physical functioning.  In the report of a December 2005 orthopedic VA examination, the same VA examiner added that in her opinion the Veteran was unemployable due to his service-connected disabilities.  

According to the report of a November 2009 VA spinal examination, the Veteran last worked full time in 2005 and told the examiner that as recently as one year before he had worked for his brother-in-law part-time on a construction site where he did general labor functions such as cleaning up four times a month.  Otherwise, he denied any other forms of employment since 2005, when he had been a truck driver.  In that job, which lasted for 2 to 2 and 1/2 years, he had been local haul delivering groceries 14 to 18 hours a day.  He said that he had to unload his trailer with up to 13,000 pounds of groceries per day with the use of a two-wheel hand truck down a ramp.  Previously, he worked in apartment maintenance for 2 years and before that as an industrial mechanic for 3 to 3 and 1/2 years doing factory work, such as welding and machine set up.  He also told the examiner that he had worked in construction and worked in a saw mill.  

The Veteran told the VA examiner that he had graduated from high school and had some vocational training and had been married four times but had no children.  The VA examiner noted that the Veteran was able to walk 1 to 2 blocks and said that he could climb stairs but this caused more back pain.  The November 2009 VA examiner concluded his examination report by opining that he agreed with the September 2005 opinion that the Veteran was unable to obtain or sustain employment of the type performed in the past that would require prolonged sitting as a truck driver, heavy lifting, repetitive bending, or twisting.  The November 2009 VA examiner also agreed with the December 2005 examiner to the extent that the Veteran was limited as to his activities.  However, the November 2009 examiner believed that even with those limitations it was at least as likely as not that the Veteran could sustain gainful employment that was sedentary in nature with no heavy lifting requirement, such as office jobs and work as a truck dispatcher.  

According to the report of a May 2011 VA mental examination, the Veteran stopped working as a truck driver in 2005 because he found the work stressful and because he was drinking heavily.  He told the examiner that he occasionally helped his brother-in-law with construction projects.  

According to the report of the April 2013 VA mental examination, the Veteran last worked in construction for three months in 2008 before he moved to Iowa.  The Veteran told the examiner that he was not working due to his back condition and had not searched for work since 2008 as he felt that he was not employable due to his back condition.  

In light of the evidence, and affording the Veteran the benefit of the doubt, the Board finds that the Veteran is not capable of securing and following a substantially gainful occupation as a result of his service-connected orthopedic disabilities.  In this case, given the Veteran's level of impairment as related to twisting, bending, standing, and walking, he would most definitely have difficulty working in any manual labor position and more likely than not have difficulty in many unskilled sedentary positions.  The record does not indicate any training or skills for desk-type sedentary employment, such as truck dispatch.  Moreover, there is no indication from the record that the Veteran has any previous work experience or training involving sedentary work.  There also is no indication in the record that he could resume his most recent past occupation as a truck driver.  Certainly his prior work as a truck driver, apartment janitor, or factory mechanic would require the ability to twist, bend, stand and walk to a greater degree than now permitted due to his service-connected orthopedic disabilities.  It thus appears that the Veteran has no specific skills to re-enter the work force at a job not implicating his back, neck, and upper and lower extremities, or to be trained otherwise.  

The Board additionally finds that the meager evidence regarding the employability question supports the conclusion that the Veteran is essentially precluded from securing substantially gainful employment in even sedentary positions due to his service-connected orthopedic disabilities.  According to the record, the Veteran has little experience or qualifications for any type of sedentary or clerical employment.  His previous work experience consisted of working as a truck driver, apartment janitor, factory mechanic, construction worker, and sawmill employee.  Given this background and experience, it is highly unlikely that the Veteran would be able to obtain a sedentary position.  Therefore, it appears that jobs are not realistically within the Veteran's physical capabilities.  Moore, 1 Vet. App. at 359.  

In addition to his service-connected disabilities, the Veteran also suffers from other disorders recited above, the most serious probably being alcohol dependency in partial remission.  But even apart from these nonservice-related factors, the evidence of record is at least in equipoise as to whether he would most likely be unable to secure or maintain substantially gainful employment due to his service-connected disabilities alone.  

The evidence at least is in equipoise regarding whether the Veteran's service-connected orthopedic disabilities render him unable to secure or follow a substantially gainful occupation.  On the one hand, the 2005 VA examiner determined that the Veteran's service-connected disorders would render him unable to secure and maintain substantially gainful employment.  On the other hand, the 2009 VA examiner, while agreeing that the Veteran faced limitations in his activities and could not do his prior work, opined that the Veteran's service-connected orthopedic disabilities would not prevent sedentary gainful employment, such as office work.  

There can be no doubt that further inquiry could be undertaken with a view towards development of this claim.  However, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail on the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993).  Resolving all reasonable doubt in the Veteran's favor, the Board will find that it is at least as likely as not that the Veteran's service-connected orthopedic disabilities preclude the Veteran from obtaining and maintaining substantially gainful employment.  The Board is of the opinion that, at minimum, the point of equipoise has been reached in this matter.  While there is evidence reflecting that the functional limitations of the Veteran's service-connected disabilities are not significant enough to interfere with some type of full-time sedentary employment, the Board also believes that the credible evidence of record demonstrates that the Veteran's service-connected orthopedic disabilities alone are significant enough in their own right to preclude him from obtaining substantially gainful physical or sedentary employment.  Moreover, the Board notes that the 2005 positive unemployability opinion was rendered before an April 2011 rating decision showed that the Veteran had met the scheduler criteria for TDIU as early as August 2005.  

In view of the long history of this claim and the Veteran's previous work experience, the Board will grant the Veteran the benefit of the doubt as to whether his service-connected disabilities alone are responsible for his unemployability.  Therefore, resolving all doubt in the Veteran's favor due to this equipoise of the evidence of record, the Board further finds that the Veteran's service-connected orthopedic disabilities render the Veteran unable to secure or follow a substantially gainful occupation.  

Thus, based on its review of the relevant evidence, and giving the benefit of the doubt to the Veteran, the Board finds that it is as likely as not that the Veteran is precluded from obtaining substantially gainful employment due to his service-connected disabilities.  Accordingly, entitlement to a TDIU is warranted.  


ORDER

Entitlement to service connection for PTSD is denied.  

Entitlement to a TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.  

REMAND

Unfortunately, a remand of the Veteran's remaining claim on appeal is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2013).  

The Veteran seeks service connection for an acquired psychiatric disorder other than PTSD.  The Board finds that, for the reasons stated below, the current medical evidence found in the claims file is inadequate to determine whether the Veteran has a currently diagnosed psychiatric disorder other than PTSD that is related to service.  Therefore, on remand the Veteran shall be scheduled for a new VA mental examination and medical opinion.  

Various psychiatric diagnoses have been listed over the years, although the May 2011 VA examiner diagnosed alcohol dependence and substance induced mood disorder with depressive and anxious features while the April 2013 VA examiner diagnosed depression not otherwise specified and alcohol dependency in partial remission.  The Board notes, however, that neither VA examiner noted or commented upon the fact that December 2002 National Guard treatment records, a month before his entry into his second period of active duty, revealed a past history of anxiety and back pain.  Thus, the record lacks any medical opinion on whether an acquired psychiatric disorder other than PTSD, such as an anxiety disorder, preexisted service and was not aggravated during service.  In addition, although direct service connection cannot be granted for alcohol dependency, neither VA examiner clearly explained whether alcohol dependency could be considered secondary to another psychiatric disorder or to a service-connected disability.  

Service connection can be granted for a preexisting disease considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.303, 3.306.  

In addition, the law provides that secondary service connection shall be awarded when a disability is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing service connection on a secondary basis therefore requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  

It is important to note that active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110.  

ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State.  38 C.F.R. § 3.6(d).  

Thus, in this appeal, the Board must be concerned with all the Veteran's verified periods of ACDUTRA as well as his periods of active duty.  Depression, anxiety, mood disorders, addiction, and alcoholism are diseases rather than injuries; therefore, periods of INACDUTRA are not applicable to this claim for service connection because the only diseases that may be service-connected for incurrence during such duty periods are acute myocardial infarction, cardiac arrest, or cerebrovascular accident.  See 38 C.F.R. § 101(24).  

The Board notes that there is no indication in the record whether the Veteran was in ACDUTRA or INACDUTRA status when anxiety was noted in December 2002.  The Board also observes that while it appears most of the Veteran's service personnel and treatment records covering his two periods of active duty have been obtained, it is not clear whether all of his National Guard personnel and treatment records have been associated with the claims file.  As the dates of periods of ACDUTRA may be integral to the Veteran's remaining claim on appeal, further efforts should be made on remand to obtain the Veteran's complete service personnel and treatment records so his periods of ACDUTRA can be verified.  In addition, the Board's review of the available service treatment records failed to locate any discharge examination from active duty in approximately September 2003.  

As part of its duty to assist, VA is obligated to make reasonable efforts to obtain evidence necessary to substantiate a veteran's claim, including service personnel records, service treatment records, and other relevant information in its custody or that of another federal agency. 38 C.F.R. § 3.159(c)(2).  Accordingly, because VA is on notice that outstanding National Guard personnel records and treatment records might exist that are pertinent to the Veteran's claim for service connection, an attempt to obtain such records should be made on remand.  Id.; see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Based on the foregoing, the Board finds that a remand is warranted to afford the Veteran an adequate VA examination and medical opinion.  Therefore, on remand the RO/AMC shall schedule the Veteran for a thorough and adequate VA examination of his claimed psychiatric disorder other than PTSD in order to obtain a medical opinion as to whether any currently diagnosed psychiatric disorder, such as depression or anxiety, was incurred during a period of active duty or during a verified period of ACDUTRA or whether any currently diagnosed psychiatric disorder other than PTSD preexisted service and was not aggravated during active duty or a verified period of ACDUTRA, or whether any currently diagnosed psychiatric disorder other than PTSD, such as alcohol dependency, was caused or aggravated by any service-connected disability or by any psychiatric disorder that the examiner believes is related to service.  

Finally, the Board's review of duty-to-assist letters sent by the RO to the Veteran regarding all the claims currently on appeal discloses that the Veteran has not received a VCAA notice regarding the information and evidence necessary to satisfy a secondary service connection claim.  Therefore, on remand, the Veteran shall be provided with proper VCAA notice pertinent to a secondary service connection theory for seeking service connection for an acquired psychiatric disorder other than PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice, pursuant to the VCAA under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes the requirements for establishing secondary service connection pursuant to 38 C.F.R. § 3.310, for his claim for service connection for an acquired psychiatric disorder other than PTSD.  

2.  The RO/AMC shall take appropriate steps to secure all of the Veteran's active duty and National Guard service treatment records and service personnel records, including any discharge examination in approximately September 2003 and a breakdown of any periods of ACDUTRA or INACDUTRA, through official channels or from any other appropriate source.  These records should be associated with the claims file.  If there are no additional service or National Guard treatment or personnel records, documentation used in making those determinations should be set forth in the claims file.  

3.  After receipt of the requested information, the RO/AMC shall determine whether the Veteran was in ACDUTRA or INACDUTRA duty status in December 2002 (when anxiety was noted).  

4.  After receipt of the requested information, the Veteran shall then be afforded an appropriate VA mental examination so as to ascertain the extent, nature, and etiology of any acquired psychiatric disorder other than PTSD.  The entire claims file, to include a complete copy of this Remand, must be made available to the examiner in conjunction with conducting the examination of the Veteran.  The examination report should reflect a review of the claims folder and the Veteran's Virtual VA eFolder.  Following this review, a clinical evaluation, and any tests that are deemed necessary, the examiner is asked to comment on:  

(a) Whether any psychiatric disorder other than PTSD is currently manifested and, if so, a diagnosis of that disorder should be made; and 

(b) Does the evidence clearly and unmistakably show that any psychiatric disorder other than PTSD, for example, an anxiety disorder, existed prior to the Veteran entering active duty service in January 2003?  

(c) If so, does the evidence clearly and unmistakably show that the acquired psychiatric disorder other than PTSD was not permanently worsened during service beyond the natural progression of the disorder.  

(d) If not, is it at least as likely as not (50 percent probability or greater) that any current psychiatric disorder other than PTSD was incurred in or otherwise related to the Veteran's active duty from July 1977 to October 1977 or from January 2003 to September 2003, or to any verified period of ACDUTRA; or

(e) Whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed acquired psychiatric disorder other than PTSD, such as alcohol dependency, was caused or aggravated by any service-connected disability (to include any psychiatric disorder the examiner believes is now related to service).  

(f) The examiner should provide a complete rationale for all opinions and conclusions reached.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including in-service and post-service medical records, the December 2002 references to anxiety, and the Veteran's lay assertions.  

5.  Thereafter, the RO/AMC shall readjudicate the Veteran's claim for service connection for an acquired psychiatric disorder other than PTSD.  If the benefit sought on appeal is not granted, the Veteran should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  Thereafter, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


